Citation Nr: 1616246	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-18 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a higher initial rating, greater than 10 percent, for a chronic lumbosacral strain.

2. Entitlement to higher (i.e., compensable) initial ratings for bilateral hallux valgus deformity.

3. Entitlement to service connection for a history of a swelling lymph node in the neck. 

4. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected Osgood-Schlatter disease of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from July 1998 until December 1998 and from October 2004 until December 2005.  She also had additional Reservist service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for a lumbosacral strain and hallux valgus, and denied service connection for a swelling lymph node and left knee disorder.  The Veteran appealed from the initial ratings assigned and the denials for service connection, and perfected her appeals to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Supplemental Statement of the Claim

Since the time of the most recent adjudication of the claims on appeal and issuance of a supplemental statement of the case in March 2015, additional relevant evidence has been associated with the claims file, including nearly 400 pages of VA treatment records added in June 2015 and February 2016.



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran VA examinations of the neck and left knee in order to determine the nature of any current disorders and determine the etiology those disorders identified.  The claims folder/e-folder must be made available to examiners for review; a notation to the effect that this record review took place should be included in examination reports.

Although examiners are required to review the electronic file and any evidence obtained, the examiners' attention is called to the following:

Orthopedic examiner:  While numerous treatment records and VA examinations had failed to identify any disorder of the left knee, an August 2010 radiographic imaging study showed evidence of a "small degenerative osteophyte upper pole of patella/bilateral/ marginally larger on left."  Furthermore, in addition to having previously reported that she injured her left knee during service at the same time as her right, in July 2011 the Veteran suggested that changes in her gait and weight-bearing due to service-connected Osgood-Schlatter disease of the right knee caused the onset of her left knee disorder.
      
The examiner is requested to clearly identify all current disorders of the left knee, and in so doing, their attention is directed to an April 2007 diagnosis of chondromalacia patella left knee and August 2010 x-ray evidence of a "small degenerative osteophyte upper pole of patella/bilateral/marginally larger on left."
      
For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder was incurred in, or is otherwise related to service.
      
For each diagnosis identified, the examiner should also state whether it is at least as likely as not that the disorder was aggravated or caused by a service connected disease or injury, to include Osgood-Schlatter disease of the right knee.  "Aggravation" in this context means that the disorder was made worse, beyond the point it may have naturally advanced to, by a service-connected disability.
      
Neck Examination:  Service treatment records confirm that the Veteran had an enlarged, or swollen, lymph node posterior to the left ear during service, and in January 2006 - during the period on appeal - she had a "mass on her left neck," assessed simply as a "left cervical mass."  On VA examination in April 2007, the Veteran had reported a small swelling on the left side of the neck in the year 2005, but the examiner was unable to identify any then-current lymph node abnormality.  In her July 2008 notice of disagreement, the Veteran reported that she has had "a knot on the left side of my neck since the year 2005," and that "[t]he left side continues to get stiff with difficulty to even turn my head toward the left side."  

The examiner is to clearly identify all current disorders of the neck manifest by swollen lymph nodes, soreness of the neck, or any disorders which may produce similar symptoms, and their attention is specifically drawn to the January 2006 report of a swollen lymph node, posterior to the left ear.

For each diagnosis identified, both current and past, the examiner should state whether it is at least as likely as not that the disorder was incurred in, or is otherwise related to service - to include a December 2005 clinical finding of "Lymph Nodes Enlarged small one L posterior to ear."

2.  Only after the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

